CRICHTON, J.,
would grant rehearing and assigns reasons:
hFor the reasons assigned in my dissent, State v. Karey, 16-K-0377, 224 So.3d 959 (Crichton, J,, dissenting), I would grant this rehearing application. Based on a paltry yet highly disputed set of facts, this Court found that there was evidence to support the district court’s finding of an enforceable agreement not to prosecute. I remain bewildered as to why such an 'important' agreement was not reduced to writing and, in terms of the civilian contractual concept of cause, even more puzzled as to what benefit the prosecution gained from entering into any such arrangement. Fortunately, the plurality opinion lacks precedential authority but, in my view,' it results in an injustice in this case. Moreover, this case tolerates a bad example, which I fear will likely have a chilling effect on communications between prosecutors and defense attorneys.